Per Curiam:

Plaintiff recovered judgment in an action in replevin, and defendant brings error. The rulings of the court in permitting plaintiff to file an amended affidavit in replevin and refusing to set aside the order of delivery are complained of. These rulings were upon ancillary matters which affected only the right of the plaintiff to hold possession under the order of delivery. (Varner v. Bowling, 54 Kan. 380, 38 Pac. 481.) Whether erroneous or not, it was proper to proceed to a trial of the issues involved, which were whether plaintiff was the owner and entitled to the possession of the property at the time the action was commenced and whether the defendant detained the same unlawfully to the damage of the plaintiff. The answer admits that defendant held the property under an order of attachment, and no demand was necessary. We are unable to discover any errors in the admission of testimony. The cause was submitted to the court without a jury, and the court made separate findings covering every issue involved. The findings are all supported by evidence, and the judgment is affirmed.